 
 
I 
111th CONGRESS
1st Session
H. R. 1743 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. McCarthy of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the renewable energy credit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wind Incentives for a New Decade Energy Act of 2009 or the WIND Energy Act. 
2.Extension of renewable energy credit 
(a)WindParagraph (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking January 1, 2013 and inserting January 1, 2020.  
(b)Biomass, geothermal, small irrigation, landfill gas, trash, and hydropowerEach of the following provisions of section 45(d) of such Code is amended by striking January 1, 2014 and inserting January 1, 2020: 
(1)Clauses (i) and (ii) of paragraph (2)(A).  
(2)Clauses (i)(I) and (ii) of paragraph (3)(A).  
(3)Paragraph (4).  
(4)Paragraph (6).  
(5)Paragraph (7).  
(6)Subparagraphs (A) and (B) of paragraph (9). 
(7)Subparagraph (B) of section 45(d)(11). 
(c)Credit allowed against alternative minimum taxSubparagraph (B) of section 38(c)(4) of such Code is amended by striking and at the end of clause (vii), by striking the period at the end of clause (viii) and inserting , and, and by inserting after clause (viii) the following new clause: 
 
(ix)the credit determined under section 45.. 
(d)Effective dateThe amendments made by this section shall apply to electricity produced and sold after the date of the enactment of this Act.  
 
